Citation Nr: 1334883	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO. 13-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA audiological examination in order to ascertain whether the Veteran's currently diagnosed bilateral hearing loss either began during service or was otherwise caused by service.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran was provided a VA examination in October 2011.  The examiner reviewed the claims file and examined the Veteran.  The examiner diagnosed the Veteran with bilateral sensoneurial hearing loss and ultimately concluded that it was not at least as likely as not caused by or a result of an event in military service.  The examiner relied solely on the normal in-service audiological tests as the bases for his opinion.  In May 2013 an addendum opinion was obtained which indicated that the Veteran worked in the electrical repair field after service.  After reviewing the claims file, including the October 2011 VA examination, the author of the opinion concluded that it was less likely than not that the Veteran's current hearing deficits can be objectively service connected as the result of noise exposures.  The examiner relied solely on the Veteran's normal audiogram at separation and cited his civilian employment and aging process as likely sources of his hearing deficit without any rationale as to why that would be so.

However, the Board finds the medical opinion provided by the May 2013 examiner inadequate.  Specifically, the examiner did not provide sufficient rationale for his opinion, relying on the Veteran's normal audiogram at separation.  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the examiner's opinion is inadequate and a remand to obtain a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any current hearing loss disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, including the impact of the Veteran's hearing loss on his daily activities, along with any clinical findings.

Following a review of the claims file, to include service and post-service treatment records, and the examination results, the examiner is requested to offer an opinion concerning whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss is related to his military service.

In providing this opinion, the examiner should presume the Veteran is competent to report his in-service noise exposure.  Additionally, the examiner cannot rely solely on the absence of hearing loss in service to support a negative nexus opinion.  A complete rationale must be provided for any opinion or conclusion expressed.

2. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for bilateral hearing loss.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


